Exhibit 10.1

 

TRANSMERIDIAN EXPLORATION, INC.

 

SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION

 

Effective July    , 2005

 

THE COMMON STOCK OF TRANSMERIDIAN EXPLORATION, INC. ISSUED PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THERE
ARE RESTRICTIONS ON THE TRANSFERABILITY OF THE COMMON STOCK WHICH ARE DESCRIBED
IN SECTION 3 OF THIS SUBSCRIPTION AGREEMENT.

 

THE INVESTOR CERTIFIES THAT IT IS NOT A U.S. PERSON AND IS NOT ACQUIRING THE
COMMON STOCK FOR THE ACCOUNT OR BENEFIT OF ANY U.S. PERSON.  THE INVESTOR AGREES
THAT IT WILL HOLD THE COMMON STOCK FOR INVESTMENT PURPOSES ONLY AND THAT ANY
RESALE OF SUCH COMMON STOCK WILL BE MADE STRICTLY IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION.  THE INVESTOR FURTHER AGREES NOT TO ENGAGE IN ANY SHORT
SALES, HEDGING TRANSACTIONS OR OTHER TRANSACTIONS WITH REGARD TO THE COMPANY’S
COMMON STOCK UNLESS IN STRICT COMPLIANCE WITH THE SECURITIES ACT.  THE INVESTOR
UNDERSTANDS THAT THE COMPANY IS RELYING UPON THE REPRESENTATIONS, COVENANTS AND
AGREEMENTS CONTAINED IN THIS SUBSCRIPTION AGREEMENT (AND ANY SUPPLEMENTAL
INFORMATION) FOR THE PURPOSE OF DETERMINING WHETHER THIS TRANSACTION MEETS THE
REQUIREMENTS FOR SUCH EXEMPTION.

 

IT IS IMPOSSIBLE TO FORECAST THE RESULTS TO A PURCHASER FROM AN INVESTMENT IN
THE SECURITIES.  NO ONE CAN PREDICT WHETHER, TO WHAT EXTENT, OR OVER WHAT TIME
FRAME THE BUSINESS OF TRANSMERIDIAN EXPLORATION, INC. MAY BE SUCCESSFUL.  THE
PURCHASE OF COMMON STOCK INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED
ONLY BY PERSONS WHO CAN BEAR THE RISK OF AN ENTIRE LOSS OF THEIR INVESTMENT.

 

SECTION 1

 

1.1                                 Subscription.  This Subscription Agreement
(the “Agreement”) is made by and between Transmeridian Exploration Incorporated,
a corporation organized under the laws of the State of Delaware (the “Company”),
and the “Investor”, as designated on Exhibit ”A” to this Agreement.  The
Investor, intending to be legally bound, hereby irrevocably subscribes for and
agrees to purchase the number of shares of common stock, par value $0.0006 per
share, of the

 

1

--------------------------------------------------------------------------------


 

Company (the “Subscribed Stock”) designated on Exhibit ”A” for the consideration
specified on such Exhibit ”A,” under the terms specified below.  The Investor
hereby agrees that this Agreement shall be irrevocable and binding on the
Investor and any successors in interest, representatives or assigns of the
Investor.  (The Subscribed Stock is sometimes herein referred to as the “Common
Stock.”)

 

1.2                                 Closing.  On or prior to July 29, 2005, the
Investor will transfer by wire to the Company in same day funds the total
consideration specified on Exhibit ”A,” according to the wire transfer
instructions provided by the Company, as payment in full for the Common Stock to
be purchased hereunder (such transfer of funds by the Investor and receipt
thereof by the Company hereinafter referred to as the “Closing”).  This
Agreement shall be null and void if funds are not received by the Company as of
July 29, 2004 (the “Final Closing Date”).

 

1.3                                 Multiple Closing and Funding.  The Investor
understands and acknowledges that at any time on or prior to the Final Closing
Date, multiple closings and fundings may occur upon execution of substantially
identical subscription agreements by other investors.

 

1.4                                 Acceptance or Rejection.  The Investor
understands and acknowledges that this Agreement shall be deemed to be accepted
by the Company only when the Agreement, together with Exhibit ”A” hereto, is
signed by an authorized officer of the Company on behalf of the Company. 
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to consummate the Closing and issue the Common Stock to any
person to whom the issuance of the Common Stock would constitute a violation of
the Securities Act or the securities laws of any state of the United States or
any foreign country.

 

1.5                                 Delivery of Shares.  Upon receipt by the
Company of the requisite payment for the Common Stock to be purchased by the
Investor in the Closing, the Company will transmit certificates representing the
Common Stock subscribed for no later than 10 days after the Final Closing Date. 
Such Common Stock will contain one or more restrictive legends as specified in
Section 3, below.  The Common Stock subscribed for herein shall not be deemed
issued to, or owned by, the Investor until the Investor delivers the funds and
the agreed upon number of shares of Common Stock are issued to the Investor in
accordance with the terms of each Closing.

 

1.6                                 Expenses of Transaction.  In the absence of
an agreement in writing, each party shall bear its own direct expenses of the
transaction.  The Company shall bear all costs of issuing the Common Stock to
the Investor.

 

1.7                                 No Brokerage Fees.  The Company shall not be
liable for any brokerage or other financial advisory fees payable to any third
party out of the proceeds of the investment.  This provision shall not restrict
the use by either party of any business, financial, legal, engineering,
accounting, tax or other professional services to evaluate and consummate the
transaction.

 

2

--------------------------------------------------------------------------------


 

SECTION 2

 

2.1                                 Registration.  The Company shall use all
reasonable efforts to (a) submit a Form S-3 registration statement (the
“Registration Statement”) to the U.S. Securities and Exchange Commission (the
“SEC”) within ten (10) days following the Final Closing Date covering the shares
of Subscribed Stock purchased by the Investor pursuant to this Agreement and
(b) have such Registration Statement declared effective within thirty (30) days
following the Final Closing Date.

 

2.2                                 Purchase Price.  The price to be paid per
share of Common Stock purchased by the Investor hereunder shall be the be the
volume weighted daily average of the last sale price of the Common Stock on the
American Stock Exchange for each of the five (5) trading days immediately
preceding (but not including) the date of the Closing.

 

SECTION 3

 

3.1                                 Investor Representations and Warranties. 
The Investor hereby acknowledges, represents and warrants to, and agrees with,
the Company, as follows:

 

(a)                                  General:

 

(i)                                     The Investor is acquiring the Common
Stock for its own account as principal, for investment purposes only, and not
with a view to, or for, resale, distribution or fractionalization thereof, in
whole or in part and no other person has a direct or indirect beneficial
interest in such Common Stock (excluding the current shareholders and management
of the Investor).

 

(ii)                                  The Investor acknowledges its
understanding that the offering and sale of the Common Stock is intended to be
exempt from registration under the Securities Act and, in furtherance thereof,
the Investor represents and warrants to and agrees with the Company as follows:

 

(A)                              The Investor has the financial ability to bear
the economic risk of its investment, has adequate means for providing for its
current financial needs and contingencies and has no need for liquidity with
respect to its investment in the Company;

 

(B)                                The Investor has such knowledge and
experience in financial and business matters, including the risks associated
with operating in the Republic of Kazakhstan, as to be fully capable of
evaluating the merits and risks of the prospective investment; and

 

3

--------------------------------------------------------------------------------


 

(b)                                 Information Concerning the Company:  The
Investor and such of its business, financial, legal, engineering and tax
advisors as it, in its sole discretion, may choose to engage (collectively, the
“Advisors”), acknowledge that it:

 

(i)                                     Has been furnished with a copy of the
Company’s most recent Form 10-K (and amendments thereto), Form 10-Q and proxy
statement for the Company’s 2005 annual meeting.  In addition, the Company will
provide such other materials and documents as the Investor or its Advisors may
reasonably request.  All of these materials are collectively referred to as the
“Information.”  As a condition to consummating the Closing, the Investor
represents that it and/or its Advisors have carefully read the Information and
understand and have evaluated the risks of the purchase of Common Stock and the
considerations described in the Information; and have relied solely (except as
indicated in subsections (ii) and (iii) below) on the Information;

 

(ii)                                  Is familiar with the business and
financial condition, properties, operations, and prospects of the Company, all
as generally described in the Information; has been given the opportunity to ask
questions of, and receive answers from, the appropriate officers of the Company
concerning the terms and conditions of the offering and other matters pertaining
to this investment and has asked such questions as it desires to ask and all
such questions have been answered to the full satisfaction of the Investor; has
been given the opportunity to obtain such additional information necessary to
verify the accuracy of the information contained in the Information or that
which was otherwise provided in order for him to evaluate the merits and risks
of purchase of the Common Stock to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense; and has
not been furnished any other offering literature or prospectus except as
mentioned herein or in the Information;

 

(iii)                               Has not been furnished with any oral
representation or warranty in connection with the offering of the Common Stock
by the Company or any officer, employee, agent, affiliate or subsidiary, which
is not contained in the Information, and is relying solely on the information
contained in the Information and the answers to questions with respect thereto
furnished to the Investor by the Company;

 

(iv)                              Understands that the purchase of the Common
Stock involves various risks including, but not limited to, those outlined in
the Information and in this Agreement, and has determined that the Common Stock
is a suitable investment and that it could bear a complete loss of its
investment;

 

(v)                                 Is not relying on the Company with respect
to the economic considerations of the Investor related to this investment.  The
Investor has relied on

 

4

--------------------------------------------------------------------------------


 

the advice of, or has consulted with, regarding the economic considerations
related to this investment, only its own personnel and Advisors;

 

(vi)                              The Investor is authorized and qualified to
become a stockholder in, and authorized to make its capital contributions to,
the Company, and the person signing this Agreement and Investment Representation
on behalf of such entity has been duly authorized by such entity to do so;

 

(vii)                           Any information which the Investor has
heretofore represented or furnished to the Company with respect to its financial
position and business experience is correct and complete as of the date of this
Agreement and if there should be any material change in such information it will
immediately furnish such revised or corrected information to the Company; and

 

(viii)                        The Investor understands that, unless the Investor
notifies the Company in writing to the contrary before the Closing, all the
representations and warranties contained in this Agreement will be deemed to
have been reaffirmed and confirmed as of the Closing, taking into account all
information received by the Investor.

 

(c)                                  Investor Awareness.  The Investor
acknowledges, represents, agrees and is aware that:

 

(i)                                     Substantially all of the Company’s
current operations are located in the Republic of Kazakhstan, and the Company is
subject to the political and economic risks of operating in this country and
region of the world.

 

(iii)                               No federal or state agency has passed upon
the Common Stock or made any finding or determination as to the fairness of this
investment;

 

(iv)                              The Company is subject to substantial risks,
including those described in Item 1 of its annual report on Form 10-K for the
year ended December 31, 2004, and the Investor acknowledges that these risks, as
well as others incident to the investment in the Common Stock of the Company,
could result in the loss of part or all of the purchase price paid hereunder for
the Subscribed Stock;

 

(v)                                 Any projections or forward looking
information provided to the Investor are based on various estimates and
forecasts by the Company and/or its consultants and are subject to the caveats
set forth in the Information.  The Investor specifically acknowledges that
actual results may differ materially from these estimates and forecasts;

 

5

--------------------------------------------------------------------------------


 

(vi)                              Until the Registration Statement is declared
effective by the SEC, the investment in the Company is an illiquid investment,
and the Investor must bear the economic risk of investment in the Common Stock
during such period of time; and

 

(d)                                 Accredited Investor Status.  The Investor
represents that the Investor qualifies as an Accredited Investor under U.S.
securities laws and the regulations of the SEC and any similar laws and
regulations which may be applicable to this transaction in any other
jurisdiction which may govern the Investor or this transaction.

 

(e)                                  Restrictions on Transfer or Sale of the
Common Stock:

 

(i)                                     The Investor is acquiring the Common
Stock subscribed for solely for the Investor’s own beneficial account, for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Common Stock.  The Investor understands that the offer
and sale of the Common Stock is intended to be exempt from registration under
U.S. and state securities laws and has not been registered under the Securities
Act or the securities laws of any state of the United States in reliance on
specific exemptions under the provisions thereof.  These exemptions depend in
part upon the investment intent of the Investor and of the other representations
made by the Investor in this Agreement.  In particular, the Investor certifies
that it is not a U.S. person and is not acquiring the Common Stock for the
account or benefit of any U.S. person, nor is the Investor a U.S. person who
purchased securities in a transaction that did not require registration under
the Securities Act.  The Investor agrees that it will hold the Common Stock for
investment purposes only and that any resale of such Common Stock will be made
strictly in accordance with (i) the provisions of Regulation S promulgated under
the Securities Act, (ii) an effective registration statement under the
Securities Act, or (iii) pursuant to an available exemption from registration. 
The Investor further agrees not to engage in any short sales, hedging
transactions or other similar transactions with regard to the Company’s Common
Stock unless in strict compliance with the Securities Act.  The Investor
understands that the Company is relying upon the representations, covenants and
agreements contained in this Agreement (and any supplemental information) for
the purpose of determining whether this transaction meets the requirements for
such exemptions.

 

(ii)                                  The Investor understands that the shares
of Common Stock are restricted securities under applicable U.S. securities laws
and that the Securities Act, and that the rules of the SEC provide in substance
that the Investor may dispose of the Common Stock only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom.  The
Investor understands that, other than as expressly provided for in this
Agreement, the Company has no obligation or intention to register any of the
Common Stock purchased by the Investor hereunder, or to take any affirmative
action so as to permit sales pursuant to the Securities Act.

 

6

--------------------------------------------------------------------------------


 

As a consequence, the Investor understands that it must bear the economic risks
of the investment in the Common Stock until such time as the Registration
Statement becomes effective.  The Investor understands that the Investor may not
at any time demand the purchase by the Company of the Investor’s Common Stock.

 

(iii)                               The Investor agrees: (A) that the Investor
will not sell, assign, pledge, give, transfer or otherwise dispose of the Common
Stock or any interest therein, or make any offer or attempt to do any of the
foregoing, except pursuant to a registration of the Common Stock under the
Securities Act and all applicable state securities laws or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable state securities laws; (B) that the Company and any transfer agent
for the Common Stock shall not be required to give effect to any purported
transfer of any of the Common Stock except upon compliance with the foregoing
restrictions; and (C) that a legend in substantially the following form will be
placed on the certificates representing the Common Stock:

 

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN TAKEN
WITHOUT A VIEW TO THE DISTRIBUTION THEREOF WITHIN THE MEANING OF THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS AND NEITHER THE COMMON
STOCK NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE UNITED STATES OR TO U.S.
PERSONS EXCEPT PURSUANT TO REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT, OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH SECURITIES ACT WHICH, IN THE OPINION OF COUNSEL FOR THE
COMPANY, IS AVAILABLE.   THE HOLDER AGREES NOT TO ENGAGE IN ANY SHORT SALES,
HEDGING TRANSACTIONS OR OTHER SIMILAR TRANSACTIONS WITH REGARD TO THE COMMON
STOCK OF THE COMPANY UNLESS IN STRICT COMPLIANCE WITH THE SECURITIES ACT.

 

(iv)                              The Investor has not offered or sold any
portion of the Subscribed Stock and has no present intention of dividing such
Common Stock with others or of reselling or otherwise disposing of any portion
of such Common Stock either currently or after the passage of a fixed or
determinable period of time or upon the occurrence or nonoccurrence of any
predetermined event or circumstance.

 

7

--------------------------------------------------------------------------------


 

SECTION 4

 

4.1                                 Survival; Indemnification.  All
representations, warranties and covenants contained in this Agreement and the
indemnification contained in this Section 4.1 shall survive (i) the acceptance
of the Agreement by the Company and the Closing, (ii) changes in the
transactions, documents and instruments described in the Information which are
not material or which are to the benefit of the Investor, and (iii) the merger,
sale, bankruptcy, insolvency or other change in the legal status of the
Investor.  The Investor acknowledges the meaning and legal consequences of the
representations, warranties and covenants in Section 3 hereof and that the
Company has relied upon such representations, warranties and covenants in
determining the Investor’s qualification and suitability to purchase the Common
Stock.  The Investor hereby agrees to indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents and controlling persons,
from and against any and all losses, claims, damages, liabilities, expenses
(including attorneys’ fees and disbursements), judgments or amounts paid in
settlement of actions arising out of or resulting from the failure of any
representation herein or the breach of any warranty or covenant herein. 
Notwithstanding the foregoing, however, no representation, warranty, covenant or
acknowledgment made herein by the Investor shall in any manner be deemed to
constitute a waiver of any rights granted to it under the Securities Act or the
securities laws of any state of the United States.

 

4.2                                 Modification.  Neither this Agreement nor
any provisions hereof shall be modified, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.

 

4.3                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 4.3 prior to
5:00 p.m. (Houston time) on a business day, (b) the next business day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a
business day or later than 5:00 p.m. (Houston time) on any business day, or
(c) upon delivery, if sent by an internationally recognized courier service. 
The addresses for such notices and communications shall be as follows:

 

if to the Investor, addressed as specified in Exhibit ”A”; and

 

if to the Company, addressed to:

 

Transmeridian Exploration, Inc.

397 N. Sam Houston Pkwy E, Suite 300

Houston, Texas 77060

Attention:  Chief Financial Officer

Facsimile No.:  281-999-9094

 

8

--------------------------------------------------------------------------------


 

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

 

4.4                                 Counterparts.  This Agreement may be
executed through the use of separate signature pages or in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwithstanding that all parties are
not signatories to the same counterpart.

 

4.5                                 Binding Effect.  Except as otherwise
provided herein, this Agreement shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the Investor is more than one person, the
obligation of the Investor shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and its heirs, executors,
administrators and successors.

 

4.6                                 Entire Agreement.  This instrument contains
the entire agreement of the parties, and there are no representations, covenants
or other agreements except as stated or referred to herein.

 

4.7                                 Assignability.  This Agreement is not
transferable or assignable by the Investor except as may be provided herein.

 

4.8                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

 

 

TRANSMERIDIAN EXPLORATION INCORPORATED

 

 

By:

 

 

Lorrie T. Olivier

President and Chief Executive Officer

 

 

INVESTOR:

 

 

By:

 

 

Name:

Title:

 

9

--------------------------------------------------------------------------------


 

Exhibit ”A”

 

Subscription Details, Investor Information and Signature Page

 

Subscription Agreement and Investment Representation

 

Dated July    , 2005

 

Name of Investor:

 

 

 

Number of Shares:

 

 

 

Price per Share:

 

 

 

Total Consideration:

 

 

 

 

Signature:

 

 

 

Title or Capacity:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone #:

 

 

 

Fax #:

 

 

 

Citizenship:

 

 

 

Primary Residence:

 

 

 

Agreed and Accepted:

 

 

 

 

TRANSMERIDIAN EXPLORATION INCORPORATED

 

 

By:

 

 

Lorrie T. Olivier

President and Chief Executive Officer

 

10

--------------------------------------------------------------------------------

 